Title: To John Adams from John Trumbull, 16 January 1794
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford Jany. 16th. 1794.

I returned to this place on the same day You left it, & was extremely disappointed to find You had passed thro’ on your journey to Philadelphia—as I had supposed it probable You would not set out so early from home. I intended to visit my Friends at Boston and Braintree last summer—but about the time I had calculated for the journey, the Smallpox broke out in my neighbourhood, my family had been exposed, and I was obliged to send them all into the Hospital. They had the disorder favorably, & after they returned home, I carried Mrs. Trumbull to visit her friends at Newhaven, with a view to the reestablishment of her health, as well as my own. I have been travelling round the country almost all the summer, and have rid at least a thousand miles since the first of last May; but I can only say that my health is rather better than worse.
I know not what to say on our present political situation. Every thing seems in suspense—Yet I see no reason for despondency. The madness of Genet has united all parties in favor of neutrality, & in a great measure silenced the declamation of our Demagogues. Britain certainly does not wish for a war with America, and France has no reasonable ground of quarrel. And tho’ Newton himself, could not calculate the movements of the French Government, which neither proceeds in a right line, nor in any known mathematical Curve, yet I cannot believe they will declare War, against us, unless they mean to engage in a Crusade against all mankind.  Should they be so mad, the principal injury they could do us, would be by obstructing our commerce with their privateers. The Indian campaign has terminated as favorably as could be expected. Wayne has protected the frontiers by keeping the Indians at bay; he has not ventured a battle with them in the remote woods, & of consequence has not lost one. I perceive the question, whether Committees of Congress shall devise ways and means, or call on Mr. Hamilton for Reports on the Subject, has been brought again on the Carpet, & that the Parties were nearly balanced. What will be the issue of that contest?
I am Sir with the greatest Respect / Your most Obedt. Servt.

John Trumbull